[Cite as State v. Lee, 2020-Ohio-3987.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                     MONTGOMERY COUNTY

 STATE OF OHIO                                  :
                                                :
          Plaintiff-Appellee                    :   Appellate Case No. 28125
                                                :
 v.                                             :   Trial Court Case No. 2017-CR-785/1
                                                :
 CHUCKIE M. LEE                                 :   (Criminal Appeal from
                                                :   Common Pleas Court)
          Defendant-Appellant                   :
                                                :

                                           ...........

                                          OPINION

                             Rendered on the 7th day of August, 2020.

                                           ...........

MATHIAS H. HECK, JR., by ANDREW T. FRENCH, Atty. Reg. No. 0069384, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, 5th Floor, Dayton, Ohio
45422
      Attorney for Plaintiff-Appellee

STEPHEN P. HARDWICK, Atty. Reg. No. 0062932, 250 East Broad Street, Suite 1400,
Columbus, Ohio 43215
     Attorney for Defendant-Appellant

                                          .............



DONOVAN, J.
                                                                                              -2-


       {¶ 1} Chuckie M. Lee appeals from his September 10, 2018 conviction, following

a jury trial, of the following offenses: Counts 1 and 3 - murder (proximate result) in violation

of R.C. 2903.02(B), unclassified felonies; Count 2 - felonious assault (serious harm), in

violation of R.C. 2903.11(A)(1), a felony of the second degree; Counts 4-8 - felonious

assault (deadly weapon), in violation of R.C 2903.11(A)(2), felonies of the second degree;

and Count 9 - discharge of a firearm on or near prohibited premises, in violation of R.C.

2923.162(A)(3)(C)(4), a felony of the first degree. A three-year firearm specification

accompanied each of these counts. Lee was further found guilty by the court of: Count

10 - having weapons while under disability (prior drug conviction), in violation of R.C.

2923.13(A)(3), a felony of the third degree; and Count 11 - having weapons while under

disability (prior offense of violence), in violation of R.C. 2923.13(A)(2), a felony of the third

degree.

       {¶ 2} At sentencing, the court merged Counts 2 through 4 into Count 1, and the

State elected to proceed to sentencing on Count 1; the court merged Count 11 into Count

10, and the State elected to proceed on Count 10. The court sentenced Lee to 15 years

to life on Count 1; five years each on Counts 5, 7, 8, and 9; eight years on Count 6; and

three years on Count 10. The court ordered Count 10 to be served concurrently to all

other counts, and Counts 1, 5, 6, 7, 8, and 9 to be served consecutively to each other.

The court ordered that additional terms of three years on each of the firearm specifications

be served consecutively and prior to the definite term of imprisonment, for an aggregate

sentence of 61 years to life.

       {¶ 3} The record before us demonstrates structural error in the trial court’s

determination that Lee’s waiver of his right to counsel was valid. Lee asserted his right
                                                                                             -3-


to self-representation but further argued that he was unprepared to proceed to trial in a

few days due to his inability to obtain discovery. Lee conditioned his waiver upon a

continuance. Since Lee’s waiver was equivocal and unclear, the judgment of the trial

court is reversed, and the matter is remanded for proceedings consistent with this opinion.

        {¶ 4} Lee was indicted on April 7, 2017, and his retained attorney, Michael

Pentecost, entered a notice of appearance the same day. Lee entered a plea of not

guilty the following day, and he executed a time waiver on April 16, 2017.

        {¶ 5} On August 28, 2017, Lee filed a motion to sever proceedings from his co-

defendant, Kara Parisi-King. Lee supplemented the motion to sever on October 13,

2017.

        {¶ 6} On December 6, 2017, a different attorney, Bradley Baldwin, was appointed

to represent Lee, because he could not afford retained counsel. On February 19, 2018,

Lee’s appointed counsel filed motions for a plea of not guilty by reason of insanity (NGRI)

and for a psychiatric exam. A hearing was held on the NGRI plea on February 21, 2018.

At the hearing, during direct examination of Lee by defense counsel, Lee testified that he

and his current defense counsel had discussed the NGRI plea and Lee’s mental state

from the time counsel was appointed to the case, and that they had discussed discovery

over the past several months, including hours of video and discovery that had been

produced very recently. On cross-examination by the prosecutor, Lee testified that his

prior attorney had not done anything Lee had asked “in ten whole months,” and had not

provided him with discovery as his new attorney had done.

        {¶ 7} At the conclusion of the hearing, the court overruled Lee’s motion for leave

to file a plea of not guilty by reason of insanity, and it issued a written decision on February
                                                                                          -4-


26, 2018.     Defense counsel filed a motion to withdraw on February 23, 2018, asserting

that the attorney-client relationship had “become an adversarial one”; the court granted

the motion on February 26, 2018. Trial was rescheduled for June 18, 2018.

         {¶ 8} On May 8, 2018, a second attorney was appointed for Lee, Anthony VanNoy,

replacing Baldwin; VanNoy filed a motion for a continuance of the June 18, 2018 trial

date, citing a scheduling conflict. The State opposed the motion, noting that Lee had

“had three attorneys appointed to represent him in the last year causing a delay each

time.”

         {¶ 9} On May 14, 2018, counsel for Lee filed a notice of filing a plea of NGRI and

requesting a sanity evaluation. The State opposed the motion, noting that Lee already

had a pending motion to continue the trial date and that, if the court granted the motion

for an NGRI evaluation, a further continuation of the trial court would be needed. The

State stated that it “was under the impression that there would be no more continuances

in this case as it has been on this Court’s docket for over a year.” The court granted the

motion for a continuance and rescheduled the trial for August 13, 2018. The court also

ordered a sanity evaluation for Lee. (The report from any evaluation is not in our record,

if in fact one was done.)

         {¶ 10} On July 19, 2018, counsel for Lee filed a motion for disclosure of grand jury

transcripts; the State opposed the motion. On August 2, 2018, the court overruled the

motion. On the same day, Lee filed pro se motions for the grand jury transcripts, to

preserve evidence, for an expert witness, and for an evidentiary hearing.

         {¶ 11} On Thursday, August 9, 2018, Lee’s defense counsel, VanNoy., and his co-

counsel, Kimberly Melchor, each filed motions to withdraw. The following day, Lee filed
                                                                                         -5-


a pro se document entitled “Affidavit of facts Rescinding, Revoking and cancelling

Attorney Anthony VanNoy.”       The trial court conducted a hearing on the motions to

withdraw on August 9, 2018. VanNoy told the court that Lee had advised him that he

wanted to represent himself, which prompted him and his co-counsel to file their motions

to withdraw.

       {¶ 12} At the hearing, the court advised Lee of numerous factors relevant to the

waiver of a right to counsel: 1) that a criminal defendant has a right to assistance of

counsel for his defense; 2) that a defendant has the independent constitutional right of

self-representation; 3) that a defendant may proceed to defend himself without the benefit

of counsel when he voluntarily, knowingly, and intelligently elects to do so; 4) that courts

“are to indulge every reasonable presumption against the waiver of a fundamental

constitutional right,” including the right to counsel; 5) that the waiver must affirmatively

appear in the record; 6) that the State bears the burden of overcoming presumptions

against a valid waiver; 7) that, pursuant to Crim.R. 44(C), a defendant’s waiver of counsel

must be made in open court and recorded as provided in Crim.R. 22; 8) that a valid waiver

of counsel “must be made with an apprehension of the nature of the charges, the statutory

offenses included within them, the range of allowable punishments thereunder, possible

defenses to the charges and circumstances in mitigation thereof, and all other facts

essential to a broad understanding of the whole matter”; 9) that the court must make a

sufficient inquiry to determine “whether the defendant fully understands and relinquished

the right to counsel”; 10) that the court had an affirmative duty to engage in a dialogue

with the defendant to “inform him of the nature of the charges, any included offenses, the

range of possible punishments, any possible defenses, and any other facts which are
                                                                                          -6-


essential for a total understanding of this situation”; and 11) that Lee must “be made

aware of the dangers and disadvantages of self representation.”

       {¶ 13} Lee acknowledged his understanding of his right to counsel, as well as the

court’s advisement that, if he qualified, the State would appoint and pay for a lawyer to

advise him in the court proceedings. The court advised Lee that “a lawyer has the

experience and knowledge of the entire trial process” and could call witnesses for him,

question witnesses against him, and present evidence on his behalf. The court advised

Lee that, in a jury trial, a lawyer would question potential jurors, object to questions that

were improper, would have the experience to know which jurors would be in his best

interest, and could advise him of the harm and consequences of what he said in court

and what he had a right not to say.

       {¶ 14} Lee acknowledged his understanding of the court’s advisement that a

lawyer knows rules of evidence and what evidence can or cannot come in at trial and

knows how to conduct a voir dire examination and the grounds for excusing a juror for

cause, as well as other complex evidentiary rules.         Lee further acknowledged his

understanding of the court’s advisement that, in addition to the rules of evidence, a lawyer

is trained in the other rules of law and Ohio criminal procedure, including rules about

requesting a mistrial, proper grounds for a mistrial, how to request and object to jury

instructions, how to proffer evidence to protect the record for appeal, and how to move

for judgment for acquittal, and a lawyer “will argue for your side during the whole trial and

present the best legal argument” for the defense.

       {¶ 15} The court advised Lee that he would not get any “special treatment” from

the Court because he was representing himself. In response to a question by Lee, the
                                                                                           -7-


following exchange occurred:

                 THE COURT:       Well, we’re going to explain that further, but

       generally, because you are not a trained legal professional, and because

       you had an opportunity to have a trained legal professional, we’re not going

       give you any special breaks or to - - for example, if you ask any

       objectionable question, we’re not going to explain that to you, because you

       don’t have legal training. We’re not going to explain to you how to ask it

       where it might not be objectionable. Do you understand that?

                 MR. LEE: Yes, I do. May I ask a question about it?

                 THE COURT: Um-um.

                 MR. LEE: In a situation like that, am I permitted to confer with my

       standby counsel?

                 THE COURT: * * * your standby counsel will be there to ask legal

       questions. You can confer with them, but you may not delay the trial in

       order to do so.

       {¶ 16} The court advised Lee that if he represented himself, he would also be

limited to the resources that were available to him while in custody. “A lawyer has less

restriction in researching your defense, he’s able to avail himself of the law library and so

forth, and any prior cases he has had back in his office, in his files, that he can refer to,

and the like.”

       {¶ 17} When Lee asked if he would have access to a law library in the course of

his trial, the court advised him that during trial he would be in the custody of the sheriff’s

department, that it would be up to the sheriff’s department whether it had the time or the
                                                                                        -8-


manpower to take him to the library, and that the Court did not have any influence over

what the sheriff’s department would do. However, the court advised Lee that it would

give him an opportunity to inquire as to the sheriff’s department’s policies regarding such

transportation before he made his “full and final decision.”

       {¶ 18} The court further advised Lee that the State would present its case against

him using “an experienced lawyer.” The court advised Lee that, if he were disruptive in

the courtroom, the court could end his self-representation and remove him from the

courtroom, and the trial would continue without him present. The court advised Lee that

he would be limited in his ability to move around the courtroom, because he was in

custody, and that the bailiff “would have to facilitate any evidence [he] wish[ed] to show

to the jury.” Lee indicated his understanding of all of these things. The court advised

Lee that if a “stay away order” were in effect, he would be prohibited from contacting the

victim and any other witnesses to whom the order applied, whereas a lawyer would be

allowed “to speak to these people and question them regarding their testimony.”

       {¶ 19} Finally, the court advised Lee that if he were convicted after representing

himself, he could not claim his own incompetence as a basis for an appeal; Lee

acknowledged his understanding.

       {¶ 20} Lee advised the court that he understood the charges against him and all

of the possible penalties. The prosecutor then recited all of the charges against Lee and

the maximum prison sentences for each. In response to a question by the court, Lee

indicated his understanding that he faced “a maximum of somewhere around 73 years to

life” in prison. The court noted, “that’s why we’re concerned that you’re giving up your

right to a lawyer.”
                                                                                           -9-


       {¶ 21} The court further stated: “I’ve heard self-defense and NGRI, but I don’t know

what, if any, of these you’re going to pursue. But a lawyer knows how to present those

defenses, and * * * at least one of them, is fairly technical, and do you understand that for

you to present them without that technical knowledge might be damaging to your case?”

Lee acknowledged his understanding. Lee further acknowledged his understanding that

the court could not tell him how he should try his case or even advise him about it or help

him in any way. The court advised Lee that the court’s “sworn duty” was “to be fair to

each side.”

       {¶ 22} In the course of a series of questions, the court ascertained that Lee was

able to read and write and that he had obtained his GED. Lee advised the court that he

has been diagnosed with depression, anxiety, and PTSD.             Lee stated that no one

advised him not to use a lawyer or that a jury would be more sympathetic toward him if

he represented himself. Lee acknowledged his understanding that appointed counsel

would represent him at no cost, and he stated that he had never served as his own

attorney. When asked if he had any questions related to appointment of a lawyer to

represent him, Lee responded, “No.”

       {¶ 23} When asked if he understood the “danger and disadvantages” of

representing himself in court, Lee indicated that his only concern was that he would be

hindered from properly defending himself because of lack of “legal access.” The court

responded that, “at the appropriate time,” Lee would be given the “right to object to that

and preserve that for appeal.”

       {¶ 24} The court asked Lee if, in light of the penalties that he might suffer if he

were found guilty and all the difficulties of representing himself, it was still his desire to
                                                                                                  -10-


represent himself and to give up his right to be represented by a lawyer. Lee responded

affirmatively.    The court then advised Lee that “standby counsel” was “not there to

conduct legal research for [him], but within restrictions, [could] help [him] answer

procedural questions during the trial”; Lee acknowledged his understanding.

       {¶ 25} At the conclusion of the colloquy, the court found that Lee had knowingly

and voluntarily waived his right to counsel and stated that it would permit him to represent

himself “at the trial of this matter beginning at 8:30 on Monday morning.”

       {¶ 26} After a discussion about the appearance of Lee’s name on the waiver of

counsel form, the following exchange occurred:

                 THE COURT: * * * [T]he Court is satisfied with how [the waiver of

       counsel form has] been prepared.

                 MR. LEE: The Court is satisfied - -

                 So it’s a force -- it’s -- basically I’m being forced into this contract right

       here.

                 [DEFENSE COUNSEL]:             No, you’re not.     He’s saying you don’t

       have to sign - -

                 MR. LEE: I don’t consent to - - I don’t consent to the contract.

                 [DEFENSE COUNSEL]: Right, so if you don’t consent to it, then

       you’re going to have a - - you’re going to have a lawyer represent you.

                 ***

                 MR. LEE: This is the problem. * * * I have representation at one

       point * * *. Now, the reason I am choosing to represent myself is because

       I am not being allowed to get all of the discovery that I’m supposed to have,
                                                                                -11-


and I (indiscernible), because I should be allowed to view everything that’s

being said against me, okay. And I put a motion in for it, but I was told,

because my attorney didn’t put the motion in, then * * * it couldn’t be a

decision on this motion, right? And I understand that. So in order for me

to have that kind of power, I have to represent myself.

       If I don’t represent myself, I’m under the impression that if I don’t

represent myself, then when these motions get put in, if * * * my attorney

don’t put it in, it won’t get done. So when I sit here and I ask the Court, I

say I would like to view the videos, right?     Everybody else has them;

everybody else has seen them. Everybody else has access to them but

me, the Defendant. * * *

       ***

       So when I get something from the prosecutor that’s like this, that I

got labeled with 20 different names, 20 different people give me 20 different

statements, and then I get the actual statements from one person that’s just

as thick as the statements from 20 people, and I realize that these are the

true original statements given by the people in this discovery that was

provided to me from the prosecutor, then I have a problem because I say,

okay, this is not what’s said.

       Now when I read these statements, the original statements, that has

been audio recorded that I know exists, and then I go back and I find this

woman, her name, and the statements that’s made in here, and I realize

that out of 65 pages, the prosecution has - - or detectives have took the
                                                                                   -12-


same statement and bundled it into one paragraph. And it says nothing

about the things or the actual occurrence of the events that actually

happened. It only says what it’s believed that Chuckie Lee did. * * *

        * * * I’m not an attorney; I’m not a lawyer. But I do know that I have

a right to get the discovery and be allowed to view this discovery and inspect

this discovery, okay. And that’s the only thing I’m asking. I’m asking that,

at least, if I’m going to trial, let it be a fair trial.

        I get on the stand -- or somebody get on the stand and say something

about me, and I say, oh, well, this doesn’t exist, I never heard this before.

Well, your attorney do, your attorney got it, why haven’t you seen it? It

becomes an issue like this. * * * But when I’m asking to at least see these

things or inspect these things for myself because of a time issue, because

a person doesn’t have time to do it, then it’s a issue, because now I’m being

deprived a right to view or inspect the things that I need to inspect. * * *

        ***

        THE COURT: Mr. Lee, let me interrupt you and tell you that number

one - - three things. Number one, make no mistake, we are going to trial

on Monday. Okay. You understand that.

        Number two, I’m wondering, as I hear you talk, if you’d rather

represent yourself on your appeal rather than the trial, because you’ve got

all the objections after now three lawyers and so forth, that you’d like

somebody besides me, apparently, to hear.

        So - - and finally and I’ll just mention this; I don’t normally do this.
                                                                                  -13-


But I’ll tell you that we have for you perhaps the finest lawyer in Southern

Ohio, certainly the finest lawyer that’s ever tried a defense case in this

courtroom, sitting with you, and if you don’t want him to represent you, that

is entirely up to you, and we can’t, try as we might, we’re not going to change

your mind.

       So do you want to sign the waiver of counsel or no?

       MR. LEE:     I would like to be given the opportunity to see the

discovery. * * *

       ***

       MR. LEE: * * * All I’m saying is that I would like to see the discovery.

I would like to see the discovery in its entirety, and not bits and pieces, not

notes. I’m getting notes. * * *

       ***

       THE COURT: * * * I think that maybe where Mr. Lee is confused is

after each of the prior times when there was change of counsel, we vacated

the trial date and gave that counsel time to - - and so he might be thinking

that now, at the eleventh hour, he’s going to choose himself for a lawyer

and be able to vacate the trial date, and so Mr. Lee, if you were thinking of

that, I - - I’ve advised you that’s not going to happen.

       ***

       MR. LEE: I would like to ask a question.

       The first time I seen you, the very first time that I asked you and tell

you that I wanted to see the videos of every witness that has a audio/video
                                                                                    -14-


against me - -

       THE COURT: Mr. Lee, if you’d like to talk this over with your - - your

lawyers, we’ll permit you to do that in private. * * *

       MR. LEE: I mean, I understand what you’re saying, and you know,

it’s for a private attorney/client confidentiality, but the question I - - what I

just asked is just the matter of did I ask to see them when I first spoke to

you. To - -

       THE COURT: Once again, Mr. Lee, you’re talking about appellate

issues. * * * I’ve indicated to you we’re not going to postpone the trial to give

you a chance to get what you think you haven’t received yet, and we’re

going to proceed on Monday with competent counsel, or with you,

depending on your decision here today. * * *

                              (Pause in proceedings)

       THE COURT: * * *Well, asking you one final time, Mr. Lee, are you

going to sign the waiver of counsel or not today?

       MR. LEE: I have to ask one question. In signing this waiver, will I

then be allowed to view these videos and go over these things and look at

-- so no as to even if I’m my own counsel, I still won’t be able to have

discovery, right? Is that - - just for the record, because we on the record.

I just want to know, like, will I be able to go over - -

       THE COURT: The Court has no control over that. Whether you

are able to view discovery or not, that is a matter between you and your

counsel, and the Court declines to interfere with that * * *
                                                                                     -15-


        MR. LEE: But if I am counsel * * *

        ***

        MR. LEE: -- then it’s my understanding that I should be able to have

a right - -

        THE COURT: * * * The exercise of those rights, Mr. Lee, must be

made in a timely fashion. We let you by once with that on the NGRI filing,

where we vacated a trial date at the eleventh hour. We are not going to

entertain anything that will delay this trial any further * * *

        MR. LEE: * * * So basically, if I’m representing myself, I still can’t see

the discovery, is what’s being said?

        THE COURT: Oh, I’m sure that prior counsel will provide you with

that information, whether they will not be any longer required to or able,

frankly, to provide information on which you might review or listen to that,

but we need to know whether you’re going to - - I’ve answered all the

questions I’m going to answer.

        ***

        MR. LEE: I would like to defend myself, and at the same time, I

would like to be able to see the videos. I would like to be able to get the

original interview documents, not this. This is not * * * what was said in the

interview. * * * I’m not asking for nothing that’s not available. I’m asking for

something that it’s in - - it’s in the hands of the prosecutor.

        [DEFENSE COUNSEL]: They didn’t transcribe the video.

        MR. LEE: So if they didn’t transcribe the video, then allow me to
                                                                                  -16-


see the video. * * *

                             (Pause in proceedings)

       THE COURT:        Counsel, while you are still counsel, have we a

signed waiver?

       ***

       [DEFENSE COUNSEL]: We do not have a signed waiver.

       THE COURT: * * * Mr. Lee, last chance. Are you going to sign that

waiver?

       MR. LEE: You’re telling me * * * I have all these disadvantages, yet

I don’t even, even if I sign the waiver, I don’t even have the advantage of

being able to see and go through and look at the evidence that’s against me

that’s part of the discovery, so either way it go, * * * I got two brick walls,

one in front of me, one in the back of me, and I can’t go anywhere. * * * [I]f

I go in the courtroom off of the statements on this piece of paper, without

these right here, which is the statements that I can really fight - -

       THE COURT: Ms. Mel[chor] and Mr. VanNoy, I know that you have

been preparing to try this case, since you were appointed on it. We’re

going to find at this point that, because of discovery issues, the Defendant

is not willing to waive his right to trial by counsel. We will - -

       MR. LEE: That’s not what I said.

       THE COURT: -- proceed to trial * * * at 8:30 on Monday morning --

       MR. LEE: That’s not what I said, sir.

       THE COURT: - - with counsel.
                                                                                 -17-


       MR. LEE: That’s not what I said.

       THE COURT: Court’s in recess.

       MR. LEE: Have you seen the videos?

       THE BAILIFF: All rise.

                            (Recess taken)

       THE BAILIFF: This Court is again in session. * * *

       THE COURT: * * *

       Beginning at approximately ten minutes after 3, this Court began a

dialogue with the Defendant regarding his professed desire to proceed in

this matter to trial on Monday without counsel. We, during that time period,

discussed the advantages of proceeding with counsel, the disadvantages

of proceeding without counsel, and Mr. Lee indicated that he understood all

of those, but after some 20 minutes, I would estimate, discussion ending at

approximately ten minutes after 3 [sic], the Court found that due to Mr. Lee’s

perceived difficulties with discovery that -- the Court concluded his

prolonged reluctance to sign the waiver indicated his desire to proceed with

counsel just seven or eight minutes ago at -- or about ten minutes after we

recessed, we learned that Mr. Lee is ready to sign the waiver of counsel.

       ***

       [DEFENSE COUNSEL]: Your Honor, Mr. Lee would like to execute

the waiver of counsel.

       THE COURT: Okay. Very well.

       [DEFENSE COUNSEL]: Mr. Lee?
                                                                                    -18-


                        (Defendant signs document)

       MR. LEE: For the record, * * * I agree to represent the Defendant,

which is myself, but not to proceed, because I’m not ready. I haven’t seen

the discovery, * * * there’s a lot of things in my discovery that I don’t have in

my possession.

       THE COURT: Can you see this document? Is that your signature

on there?

       MR. LEE: I can’t see this from - - I can’t see it from up here.

       THE COURT: If you could stand a little closer so he can see it and

show it to him.

                               (Reading document)

       MR. LEE: Okay, but it doesn’t say anything about me being ready

to proceed. I don’t have the discovery.

       THE COURT: We’re [sic] just indicated that, at this point, whether

you want to proceed without counsel.

       MR. LEE: I want to proceed in being counsel to represent myself.

I am not ready for trial, because I don’t have the discovery.

       THE COURT: Very well. Is that your signature that appears on

that document?

       MR. LEE: Yeah, that’s the name signed.

       THE COURT: The Court approves this, finding the Defendant has

knowingly and voluntarily waived his right to be represented by counsel.

As indicated previously, we’ll proceed to trial at 8:30 on Monday morning.
                                                                                          -19-


              Mr. VanNoy, the Court will then grant your motion to withdraw as trial

       counsel and appoint you as standby counsel for procedural issues. * * *

(Emphasis added.)

       {¶ 27} Lee’s August 9, 2018 Waiver of Counsel, on which his printed name and

the trial judge’s signature appear, states:

              Now comes the Defendant, Chuckie Lee, pursuant to Ohio Criminal

       Rule 44(C), and after having been fully advised of my right to have assigned

       counsel for the above captioned case, and after being fully advised by the

       Court of the nature of the charges against me, the statutory offenses within,

       the range of allowable punishments for each offense, possible defenses,

       mitigation, and the general dangers and disadvantages of self-

       representation, do hereby make a knowing, voluntary and intelligent waiver

       of my right to counsel.

              I understand that I will represent myself at all future stages of the

       criminal prosecution. This would include any motions, hearings, and/or

       trial. No one has forced, threatened or promised me anything in order for

       me to waive my right to counsel.

       {¶ 28} On August 13, 2018 (the day of trial), Lee filed pro se motions for transcripts

of the grand jury proceedings, to preserve evidence, for an expert witness, for an

evidentiary hearing, and for a continuance. In his motion for a continuance, Lee asserted

that the request was for good cause so he could “adequately prepare his defense.” Lee

argued that he had “not been afforded the opportunity” to inspect video surveillance or to

listened to audio 911 calls. Lee also asserted that the record “clearly reflect[ed] that
                                                                                         -20-


discovery ha[d] been withheld” from him by previous attorneys, and that it was his belief

that his inability to review all the evidence the State intended to use against him at trial

would greatly impair his defense and deprive him of his “right to Confrontation.” Lee

requested “access to media, to view video surveillance from bar, listen to 911 calls,

receive discovery, and compel witnesses to take the stand that worked the morning shift

of the day in question of the alleged event.” He further sought “text messages from

personal cell phone * * *.”

       {¶ 29} The trial began as scheduled on August 13, 2018. Outside the presence

of the jury, prior to voir dire, the court noted that Lee had filed a number of motions that

morning, many of which had been previously overruled. Regarding Lee’s motion for a

psychological/psychiatric expert, the court found that that was “untimely made and would

cause undue delay” and that such a matter “ought to have been advanced far in advance

of trial”; it overruled the motion.

       {¶ 30} The following exchange occurred:

               THE COURT: * * * Mr. Lee, we’re going to advise you that we

       understand that you have or may have an objection to whatever discovery

       you have received or failed to receive. * * *

               ***

               THE COURT: Have you any objections as to discovery which you

       claim has not been provided or not been timely provided?

               MR. LEE: Yes, I do. * * *

               ***

               MR. LEE: * * * I don’t know it may seem like that I filed these motions
                                                                                   -21-


in an untimely manner but I have proof that I actually sent these motions to

my previous attorneys because these are the same motions that they had

turned over to Mr. VanNoy.

       THE COURT:         And for the record, the Court has heard this

frequently and for a long time. And in light of the demonstrated history in

this matter of last minute requests for the purpose of delaying trial, the Court

has - - that argument would be considered, but not where it doesn’t change

the Court’s mind.

       MR. LEE: I was trying to address it but I didn’t get a chance to really

address it. * * *

       THE COURT: * * * Well, go ahead.

       MR. LEE: Every motion that I filed I got previous filings or previous

instructions to have my attorneys file and this is dated back to last year, all

the way to 2017 up until I think the most recent was back in like January. I

got the motions here * * * -- they have been copied by the previous attorneys

but they never put the motions in. * * * All I can do when I’m sitting in this

room with my attorney is tell him, listen, * * * I need you to file this motion

for me. I can’t make them do it. * * *

       That’s * * * why I choose to * * * represent myself because it seemed

like some of these things that I needed to be done, it wouldn’t be done no

matter how many times I ask or what I ask, it’s just like the NGRI. * * *    I*

* * told Michael Pentecost, and this is dated back to April of last year, and

it’s 2017 where I told him, I said, “Listen, * * * I need you to * * * go to the
                                                                                    -22-


Nova [H]ouse, go to the federal building, * * * or fax them just to get the

paperwork back and I would * * * sign whatever consent or release form I

needed to sign. He didn’t do it so what I did, I had to write the judge myself.

That’s when I found out * * * well this is maybe go this route when I end up

writing the judge myself, I ended up getting[ ] the same papers that I had

been asking them for which is why the NGRI was granted on the second

motion.

       That’s the same scenario with the rest of these motions that I have

filed or that I have asked to be filed and they’re not getting filed by the

attorneys that I’m asking to file them, which is both Bradley Baldwin and

Michael Pentecost. And like I said, I got all the records right here to show

that I actually asked them to file. They got them in they files [sic]. They

got the motions that I did pro se and they say well, let me do it, let me see

your motions; I’m gonna copy them. But they never did nothing with them.

       So it’s not that I didn’t do it in a timely manner, it’s that the previous

attorneys wouldn’t represent my position. They wouldn’t - - the things that

I was asking them to do, they was not allowing me to do. It’s like these

videos. I been asking to see these videos since April of last year. It’s no

reason why I’ve only seen two or three videos.

       Then * * * I’m getting field notes from officers and detectives that’s

saying one thing just - - just prime example. Here’s one, and you got

statements given to - - from [State’s witness] Candace Allen, Detective

David House where she says one thing then on another day she say
                                                                                  -23-


something totally different, but this is a four paragraph statement.

       This is the real discovery. The discovery is * * * 65 pages long.

And then there’s discovery - - I did a match up last night and everything

that’s highlighted is the difference in another discovery. * * *

       So I’m trying to figure out why this say something different than the

other transcribed one and then that say something different than what the

videos say. * * * It’s contradictions on all three, but they supposed to be

transcribed. * * * I got a brief right here. Everybody who got different

statements by different officers and different detectives.         And in every

statement they saying something totally different. That’s why I put in the

motion for the grand jury transcripts for impeachment purposes because if

these are different and they ‘posed to be the same thing, the interview was

different than what these say and then the field notes is different than what

the interviews say * * * I mean, I’m not saying, you know, bad police work,

misconduct, or none of that. But what I will do, I’ma [sic] raise the issue

because I don’t see how things change from one person to the next. I don’t

know if it’s going through the hands and we gonna take this out, we gonna

take this out. Because like I said, I cross-referenced it with things and this

is not nothing.

       * * * I been in jail 16 months. This was given to me in discovery from

one lawyer to the next lawyer to the next lawyer and it’s changed in between

lawyers. And like I said, I have everything right here to say that.

       [Lee identified six State’s witnesses who he claims gave different
                                                                                  -24-


statements at different times.]

       So what I see is, is that when I’m looking over the subpoena list and

I see the 75 witnesses on my subpoena list. * * * And when I’m [sic] asked

them for these videos, all of sudden they saying that, * * * well, these are

just from field notes. * * * So * * * let me see the field notes so I can cross

them with this because in a murder investigation and my understanding,

interviews are ‘posed to be recorded. * * * I have asked for that.

       * * * [S]o when they doing these interviews, if they are ‘posed to be

recorded, I don’t understand why it’s the ones that’s contradictory to each

other that’s not the recorded ones and then the ones that are recorded, I’m

not being allowed to see them.

       You got [two specific witnesses] that’s in the same car. First, she

says I’m crossing the street from one corner to the next, the next she say

she seen me just standing in the middle of the street and then in the

statement, he say she’s screaming, “They chasing us.” * * * Am I on the

car? Am I crossing the street?” * * * I’m getting so many different state -

- half of the stuff that’s in here I really don’t believe.

       I really don’t believe and I feel like under the compulsory process,

which is right here, it gives the accused the right to call for evidence in his

favor, to be able to impeach is in my favor. * * *

       I have not had this. I’m representing myself. * * *

       THE COURT: * * * We’re going to have to ask you, Mr. Lee, to state

concisely * * * what your objections are regarding discovery * * *.
                                                                                             -25-


             MR. LEE: * * * My objections are my 6th Amendment rights are being

      violated believe [sic] I’m not given the opportunity and my due process, for

      the record, I’m not given * * * discovery in its full, full disclosure. I’m getting’

      [sic] bits and pieces of what they want to give me. And under the 6th

      Amendment * * * I’m ‘posed to be provided that. * * * It’s my right to be able

      to personally inspect it for my own self.

             ***

             [THE PROSECUTOR] Your Honor, to address - -

             ***

             [THE PROSECUTOR]: - - address the discovery issue, the state has

      provided Mr. Lee * * * ten copies, these are electronically filed discovery

      receipts of all the discovery that the state has provided to the defense

      throughout the course of this case which has been going on over a year

      * * *. The itemized list shows everything the state has turned over. We

      have fully complied with Criminal Rule 16 in that regard.

             ***

             So Mr. Lee’s argument seems to be more in gear (sic) of

      impeachment testimony that will be brought forth during the trial phase of

      this during the witnesses’ testimony. * * *

      {¶ 31} After advising Lee that he would be permitted to attend the jury view, the

court asked Lee, “Can you assure the Court at this time that you continue to want to

represent yourself in this case without a lawyer?” Lee responded, “Yes.”

      {¶ 32} When the court indicated it was moving on to voir dire examination, Lee
                                                                                           -26-


asked a question, leading to the following exchange:

               MR. LEE: * * * I’m not able to view the rest of my discovery, just for

      the record? I just want to know is this - - that’s the final verdict that I will

      not be able to see these videos and none of that, or be able to inspect for

      my own personal inspection. * * * Is that the judge’s decision in this matter,

      sir?

               THE COURT: Well, that’s an appellate issue. If the prosecuting

      attorney has failed to provide you or your attorney with - -

               MR. LEE: I am my attorney.

               THE COURT: * * * Hear me out and then - - if the prosecuting

      attorney has failed to provide your lawyer or you with all lawful discovery, or

      if your lawyer or any of your previous lawyers in this case have failed to

      provide you with the discovery which they have received in this case, then

      in each of those cases, those are appellate issues which we are not going

      to deal with at the trial level. * * * So, the discovery issues [sic] over. You’ve

      made your objections as to the discovery and we’ll not hear about them

      again.

               Yes?

               MR. LEE: It was the point when I was making my objection I was

      cut off before I could finish my objection.

               ***

               THE COURT: - - for the record, to clarify, your objection regarding

      discovery is that either you have not been given it or it was not given to you
                                                                                     -27-


      in a timely fashion to prepare for trial; is that right?

              MR. LEE: I have not seen it. My attorney has been given it - -

              THE COURT: I.e., it was not given to you?

              MR. LEE: Right. No, it was not given to me. * * *

              THE COURT: * * * And that’s your objection?

              MR. LEE: That is my objection. My objection is I don’t have the

      discovery. Previous attorneys had it and they did not let me view it.

              ***

              THE COURT: And I understand that objection.

              ***

              THE COURT: And I think you’ve made it for the record.

      {¶ 33} After a discussion regarding Lee’s motion for an expert witness, the

following exchange occurred:

              THE COURT: And, Mr. Lee, the other thing that you would know if

      you were an attorney is that if you have things that you want done, like the

      time to prepare your own defense representing yourself, you got to do that

      in a timely fashion well in advance and you failed to do that.

              We’ve continued this matter three times now and we’re not going to

      continue it again and we’ve explained that to you and - -

              MR. LEE: The only reason why I’m representing myself is because

      it wasn’t getting done. * * * I’m being denied a chance to do it on my own.

      You right, I’m not an attorney. That’s why it’s so much more harder for me

      to do it.
                                                                                  -28-


       So I get this stuff and in three days I’m supposed to be ready for trial

and I don’t even know what’s out there. I ain’t even seen half the videos

that they got. Mr. VanNoy showed me a stack of videos yesterday in his

hand. I don’t know what’s on them videos. All I know is the one or two

that I have seen, it’s not what’s on this paper and what I see on this paper,

it’s changed from * * * officer to officer with the same person. * * *

       THE COURT:        Mr. Lee, once again, you’ve already made your

objection about not getting discovery.

       ***

       MR. LEE: What about the motion to preserve evidence for appellate

purposes? I filed a motion for that.

       ***

       THE COURT:        Well, we’ll grant that motion to the extent that it

means anything at this point. * * *

       ***

       THE COURT: Anything else?

       MR. LEE: The motion should have been here a couple few days

ago; I gave it to the sheriffs. And that was - - you told me * * * last time

when I was asking about me getting[ ] to law library. You said, everything

I had to do, I had to do through the sheriffs. I gave him a motion.

       ***

       MR. LEE: So, I don’t know if you got it on your desk this morning or

however that went but it was sent to the Clerk of Courts, and that was a
                                                                                         -29-


      motion - - that was the actual motion for continuance in this matter because

      of these reasons. * * *

             THE COURT: Very well. The motion for continuance if not made

      in writing, certainly now made verbally is overruled pursuant to what the

      Court has indicated repeatedly in this matter over the last week.

      {¶ 34} The case proceeded to trial, with Lee representing himself. He was found

guilty by the jury of two counts of murder, six counts of felonious assault, and one count

of discharging a firearm at or near a prohibited premises. He was also found guilty by

the court of two counts of having weapons under disability. After merger of several

offenses, Lee was sentenced to an aggregate term of 61 years, as discussed above.

      {¶ 35} Lee’s first assignment of error is as follows:

             THE TRIAL COURT ERRED BY DENYING MR. LEE HIS RIGHT TO

      COUNSEL BECAUSE HIS WAIVER OF COUNSEL WAS NOT KNOWING,

      INTELLIGENT, AND VOLUNTARY. * * *

      {¶ 36} Lee asserts that it is clear from the record that he did not agree to represent

himself at a trial that would begin only days after the trial court accepted his waiver of

counsel.   According to Lee, his assertion of his right to self-representation, but not

without a continuance, wass not a clear and unequivocal assertion of the right.

      {¶ 37} The State responds that, as a whole, the record and “particularly the

protracted [inquiry] conducted by the trial court” show that Lee’s decision to forego

representation by counsel and to instead represent himself at trial was made knowingly,

intelligently, and voluntarily. The State asserts that, during the hearing on his motion to

represent himself, Lee acknowledged his full understanding of the advantages of being
                                                                                          -30-


represented by counsel and the disadvantages of self-representation, but “indicated

unequivocally that it was his desire to represent himself,” and despite learning that the

trial would not be continued, Lee “never requested to withdraw his waiver of counsel” or

gave any indication that he had changed his mind about representing himself. The State

asserts that, despite the discovery dispute and his clear desire that the trial be continued,

Lee never conditioned his waiver of counsel on being granted a continuance, and his

claims to the contrary are “simply unsubstantiated.”

       {¶ 38} The State argues that “Lee does not challenge the fact that, before allowing

him to represent himself, the trial court fully explained to Lee the nature of the charges

against him, the advantages of allowing counsel to represent him, and the dangers and

disadvantages of proceeding to trial on his own”; therefore, Lee “knew what he was doing

and was fully aware of the risks of doing it.” According to the State, Lee’s only basis for

claiming that his waiver of counsel was not knowing, intelligent, and voluntary is that his

waiver was “conditioned on the trial being continued.” According to the State, Lee gave

no indication that, if the court insisted on proceeding with the August 13, 2018, jury trial

as scheduled, then he wanted to withdraw his waiver and proceeding to trial with counsel.

The State asserts that Lee advised the court that he “wanted to represent himself and he

wanted the trial continued; his request for one was never conditioned on the trial court

granting the other.” In fact, on the morning of trial, “with the jury waiting and his hope for

a continuance gone for good, Lee was asked a final time if he still wanted to represent

himself without a lawyer,” and he said that he did. Thus, the State concludes that Lee’s

“contention that his waiver of counsel was conditioned on the trial also being continued is

unsubstantiated and belied by the record.
                                                                                          -31-


       {¶ 39} In reply, Lee argues that he did not merely tell the trial court he wanted to

represent himself and that he wanted a continuance for trial scheduled within days; he

‘specifically told the court that if he did not get a continuance, he was not ready to

represent himself.” He draws our attention to his assertion in the trial court that he

agreed to represent himself, but not to proceed, because he was “not ready” to represent

himself. Lee argues that his waiver was “unclear and equivocal,” and that a valid waiver

must be both clear and unequivocal.

       {¶ 40} We conduct an independent review to determine whether a defendant

voluntarily, knowingly, and intelligently waived his right to counsel based on the totality of

the circumstances. “Courts are to indulge every reasonable presumption against the

waiver of a fundamental constitutional right including the right to be represented by

counsel.” State v. Dyer, 117 Ohio App. 3d 92, 95, 689 N.E.2d 1034 (1996).

              We appreciate that waiver of counsel is a stormy sea for a trial court

       to navigate. There is even a foundational question as to whether a

       defendant is waiving a right (assistance of counsel) or asserting a right (self-

       representation).    Further, the self-representation right has itself been

       limited by the allowance of appointment of standby counsel over the self-

       represented defendant’s objection, McKaskle v. Wiggins, (1984), 465 U.S.
168, 178-179, 104 S. Ct. 944, 79 L. Ed. 2d 122, and the mandatory

       representation by counsel at trial on the ground the defendant is competent

       to stand trial, but lacks the mental capacity to conduct his trial unless

       represented. Indiana v. Edwards, (2008), [554] U.S. [164], 128 S. Ct. 2379,

       171 L. Ed. 2d 345.      And if the judge makes the wrong call, either the
                                                                                        -32-


        complete denial of counsel, Johnson v. United States, (1997), 520 U.S. 461,

        117 S. Ct. 1544, 137 L. Ed. 2d 718, citing Gideon [v. Wainwright, 372 U.S.
335, 83 S. Ct. 792, 9 L. Ed. 2d 799 (1963)], supra, or the denial of self-

        representation constitutes structural error which requires automatic

        reversal. McKaskle, supra; State v. Reed, (1996), 74 Ohio St. 3d 534, 660
N.E.2d 456.

State v. West, 2d Dist. Greene No. 2015-CA-72, 2017-Ohio-7521, ¶ 47, quoting State v.

Gatewood, 2d Dist. Clark No. 2008 CA 64, 2009-Ohio-5610, ¶ 33-34.

        {¶ 41} To ensure that a waiver of counsel is made knowingly, intelligently and

voluntarily, the trial court must make sufficient inquiry to determine whether a defendant

fully understands and intelligently relinquishes that right. State v. Johnson, 112 Ohio

St.3d 210, 2006-Ohio-6404, 858 N.E.2d 1144; State v. Gibson, 45 Ohio St. 2d 366, 345
N.E.2d 399 (1976). This Court has previously noted the U.S. Supreme Court’s holding

that:

              “ ‘ * * * “The constitutional right of an accused to be represented by

        counsel invokes, of itself, the protection of a trial court, in which the

        accused—whose life or liberty is at stake—is without counsel. This

        protecting duty imposes the serious and weighty responsibility upon the trial

        judge of determining whether there is an intelligent and competent waiver

        by the accused.” [Johnson v. Zerbst, 304 U.S. 458, 465, 58 S. Ct. 1019, 82
L. Ed. 1461 (1938).] To discharge this duty properly in light of the strong

        presumption against waiver of the constitutional right to counsel, a judge

        must investigate as long and as thoroughly as the circumstances of the case
                                                                                       -33-


      before him demand. The fact that an accused may tell him that he is

      informed of his right to counsel and desires to waive this right does not

      automatically end the judge’s responsibility. To be valid such waiver must

      be made with an apprehension of the nature of the charges, the statutory

      offenses included within them, the range of allowable punishments

      thereunder, possible defenses to the charges and circumstances in

      mitigation thereof, and all other facts essential to a broad understanding of

      the whole matter. A judge can make certain that an accused’s professed

      waiver of counsel is understandingly and wisely made only from a

      penetrating and comprehensive examination of all the circumstances under

      which such a plea is tendered.’ (Citations omitted.)”

State v. Albert, 2d Dist. Montgomery No. 23148, 2010-Ohio-110, ¶ 12, quoting Von Moltke

v. Gillies, 332 U.S. 708, 723-724, 68 S. Ct. 316, 92 L. Ed. 309 (1948) and citing State v.

Engle, 183 Ohio App. 3d 488, 2009-Ohio-1944, 917 N.E.2d 817, ¶ 9-10.

      {¶ 42} The Tenth Circuit noted in United States v. Hansen, 929 F.3d 1238, 1249-

1251 (10th Cir.2019):

             The “tried-and-true method” for a district court to assess whether a

      waiver is being made knowingly and intelligently is to “conduct a thorough

      and comprehensive formal inquiry of the defendant on the record.” [United

      [State v.] Vann, 776 F.3d 746, 763 [(10th Cir.2015)] (quoting United States

      v. Willie, 941 F.2d 1384, 1388 (10th Cir.1991)). Such a formal inquiry

      typically takes place in the context of a waiver hearing, customarily referred

      to as a Faretta hearing, in recognition of the Supreme Court’s seminal
                                                                                  -34-


waiver case, [United States v. Faretta, 422 U.S. 806, 95 S. Ct. 2525, 45
L. Ed. 2d 562 (1975).] See id. Faretta hearings are intended to “ensure[ ]

the defendant is not unwittingly or impulsively disposing of his constitutional

right to counsel,” id., by determining whether “the defendant is aware of the

nature of the charges, the range of allowable punishments and possible

defenses, and is fully informed of the risks of proceeding pro se,” [United

States v. Williamson (“Brett Williamson”)], 859 F.3d [843,] 862 [(10th Cir.

2017] (quoting Vann, 776 F.3d at 763). These topics of inquiry stem from

Justice Black’s plurality opinion in Von Moltke [332 U.S. at 724, 68 S. Ct.
316].

        ***

        The Supreme Court has emphasized that the requisite thoroughness

of the district court’s inquiry into the relevant factors should be viewed

through a “pragmatic” lens—that is, the degree of thoroughness should

correspond to how “substantial” and “obvious” the dangers of self-

representation are at any particular stage of the criminal proceedings.

Patterson v. Illinois, 487 U.S. 285, 298, 299-300, 108 S. Ct. 2389, 101
L. Ed. 2d 261 (1988); see [Iowa v. Tovar, 541 U.S. 77, 90, 124 S. Ct. 1379,

158 L. Ed. 209 (2004)]. (“Patterson describes a ‘pragmatic approach to the

waiver question,’ one that asks ‘what purposes a lawyer can serve at the

particular stage of the proceedings in question, and what assistance he

could provide to an accused at that stage,’ in order ‘to determine the scope

of the Sixth Amendment right to counsel, and the type of warnings and
                                                                                   -35-


procedures that should be required before a waiver of that right will be

recognized.’ ” (quoting Patterson, 487 U.S. at 298, 108 S. Ct. 2389)). Thus,

as relevant here, the Supreme Court “require[s] a more searching or formal

inquiry before permitting an accused to waive his right to counsel at trial

than [it] require[s] for a Sixth Amendment waiver during postindictment

questioning.” [Id. at 229.] More specifically, “[w]arnings of the pitfalls of

proceeding to trial without counsel ... must be ‘rigorous[ly]’ conveyed.”

Tovar, 541 U.S. at 89, 124 S. Ct. 1379 (second alteration in original) (quoting

Patterson, 487 U.S. at 298, 108 S. Ct. 2389).

       “[W]e ‘indulge in every reasonable presumption against waiver.’ ”

United States v. Simpson, 845 F.3d 1039, 1046 (10th Cir.) (quoting Brewer

v. Williams, 430 U.S. 387, 404, 97 S. Ct. 1232, 51 L. Ed. 2d 424 (1977)),

* * *; see Von Moltke, 332 U.S. at 723-24, 68 S. Ct. 316 (“To discharge this

duty [of inquiry] properly in light of the strong presumption against waiver of

the constitutional right to counsel, a judge must investigate as long and as

thoroughly as the circumstances of the case before him demand.”

(emphasis added) (footnote omitted)); United States v. Padilla, 819 F.2d
952, 956 (10th Cir. 1987) (“The task of ensuring that defendant possesses

the requisite understanding initially falls on the trial judge, who must bear in

mind the strong presumption against waiver.” (emphasis added)); United

States v. Williamson (“John Williamson”), 806 F.2d 216, 219-20 (10th Cir.

1986) (“Courts indulge every presumption against the waiver of

fundamental constitutional rights. ... [D]oubts concerning an attorney waiver
                                                                                -36-


must be resolved in the defendant’s favor ....” (citations omitted)).

       Nevertheless, the Supreme Court has not “prescribed any formula or

script to be read to a defendant who states that he elects to proceed without

counsel.” Tovar, 541 U.S. at 88, 124 S. Ct. 1379. Relatedly, the Court has

acknowledged that “[t]he information a defendant must possess in order to

make an intelligent election ... will depend on a range of case-specific

factors, including the defendant’s education or sophistication, the complex

or easily grasped nature of the charge, and the stage of the proceeding.”

Id.; see Johnson, 304 U.S. at 464, 58 S. Ct. 1019 (“The determination of

whether there has been an intelligent waiver of right to counsel must

depend, in each case, upon the particular facts and circumstances

surrounding that case, including the background, experience, and conduct

of the accused.”).

       Our caselaw embodies the substance of the Supreme Court’s

pragmatic approach. Notably, in Padilla, although we held that “the trial

judge should conduct an inquiry sufficient to establish a defendant’s

knowledge and understanding of the factors articulated in Von Moltke,” we

also made clear that “[n]o precise litany is prescribed” for the court’s

knowing-and-intelligent inquiries. [Padilla], 819 F.2d at 959.

       And, relatedly, our cases have repeatedly stressed that the knowing

and intelligent nature of the waiver of the right to counsel turns on the

“totality of the circumstances, including the background, experience, and

conduct of the defendant.” John Williamson, 806 F.2d at 220; see Vann,
                                                                                          -37-
776 F.3d at 763 (“We reflect on the totality of the circumstances to decide

       whether a defendant has knowingly [and intelligently] decided to proceed

       pro se.”); Padilla, 819 F.2d at 958 (recognizing that “the question of an

       intelligent waiver turns not only on the state of the record [including

       presumably the court’s inquiry into the Von Moltke factors in a Faretta

       hearing], but on all the circumstances of the case, including the defendant’s

       age and education, his previous experience with criminal trials, and

       representation by counsel before trial” (emphasis added)); [United States v.

       Weninger, 624 F.2d [163] at 164 (“To ascertain whether [a defendant]

       knowingly and intelligently waived his right to counsel, we must consider

       ‘the total circumstances of the individual case including background,

       experience and the conduct of the accused person.’ ” (quoting United States

       v. Warledo, 557 F.2d 721, 727 (10th Cir.1977))); see also Turner, 287 F.3d

       at 983 (endorsing an inquiry into “the surrounding facts and circumstances”

       to determine whether a defendant knowingly and intelligently waived the

       right to counsel); cf. John Williamson, 806 F.2d at 219 (noting that “[e]ach

       case must be reviewed individually, with the objective of determining

       whether the judge fully inquired into the circumstances”).

       {¶ 43} In United States v. Ductan, 800 F.3d 642 (4th Cir.2015), the Fourth Circuit

further noted:

                 In addition to requiring that a waiver be knowing and intelligent as a

       constitutional minimum, we have imposed one other requirement.                In

       Fields, we noted the “thin line between improperly allowing the defendant
                                                                                        -38-


      to proceed pro se, thereby violating his right to counsel, and improperly

      having the defendant proceed with counsel, thereby violating his right to

      self-representation.” [Fields v. Murray,] 49 F.3d [1024] at 1029 (internal

      quotation mark omitted). Acknowledging that “[a] skillful defendant could

      manipulate this dilemma to create reversible error,” we held that a waiver of

      counsel through the election of self-representation must be more than

      knowing and intelligent: it must also be “clear[ ] and unequivocal[ ].” Id.

      We explained that this requirement “greatly aids the trial court in resolving

      this dilemma” by allowing the court to presume that “the defendant should

      proceed with counsel absent an unmistakable expression by the defendant

      that so to proceed is contrary to his wishes.” Id. (emphasis added).

Id., quoting Fields v. Murray, 49 F.3d 1024, 1029 (4th Cir.1995).

      {¶ 44} Lee directs our attention to United States v. Simpson, 845 F.3d 1039 (10th

Cir.2017), which noted:

             The Sixth Amendment provides criminal defendants with the right to

      represent themselves.     Faretta v. California, 422 U.S. 806, 819-20, 95
S. Ct. 2525, 45 L. Ed. 2d 562 (1975). But this right lies in tension with the

      Sixth Amendment right to counsel. Id. at 832 * * * (noting that self-

      representation “cut[s] against the grain of this Court’s decisions holding that

      the Constitution requires that no accused can be convicted and imprisoned

      unless he has been accorded the right to the assistance of counsel”). The

      right to counsel helps to assure a defendant a fair trial. Id. at 832-33 * * *.

      By contrast, self-representation ordinarily undermines the defendant's
                                                                                   -39-


chance of a favorable outcome. McKaskle v. Wiggins, 465 U.S. 168, 177

n.8, 104 S. Ct. 944, 79 L. Ed. 2d 122 (1984). In light of this reality, we have

noted that the right to counsel serves “both the individual and collective

good,” while the right to self-representation protects only “individual

interests.” United State v. Mackovich, 209 F.3d 1227, 1237 (10th Cir.2000)

(citation omitted).

       This distinction results in “constitutional primacy” of the right to

counsel. United States v. Smith, 413 F.3d 1253, 1280 (10th Cir.2005)

(citation omitted), abrogated on other grounds by Boyle v. United States,

556 U.S. 938, 129 S. Ct. 2237, 173 L. Ed. 2d 1265 (2009). Partly because

of the primacy of that right, a defendant wanting to proceed pro se must

satisfy four requirements:

            First, the defendant must “clearly and unequivocally” inform

    the district court of his intention to represent himself. Second, the

    request must be timely and not for the purpose of delay. Third,

    the court must conduct a comprehensive formal inquiry to ensure

    that the defendant's waiver of the right to counsel is “knowingly and

    intelligently” made.      Finally, the defendant “must be ‘able and

    willing to abide by rules of procedure and courtroom protocol.’ ”

United States v. Tucker, 451 F.3d 1176, 1180 (10th Cir.2006) (citations

omitted).     In      evaluating   whether   the   defendant   satisfied   these

requirements, we “indulge in every reasonable presumption against

waiver.” Brewer v. Williams, 430 U.S. 387, 404, 97 S. Ct. 1232, 51 L. Ed. 2d
-40-


424 (1977); Smith, 413 F.3d at 1280 (citation omitted).

       ***

       In requiring “clear and unequivocal” expression of a request for self-

representation, we protect not only the defendant but also the trial court.

United States v. Mackovich, 209 F.3d 1227, 1236 (10th Cir.2000); United

States v. Miles, 572 F.3d 832, 836 (10th Cir.2009). Without a clear and

unequivocal request, the court would face a dilemma, for an equivocal

demand creates a potential ground for reversal however the trial court rules.

Miles, 572 F.3d at 836. If the court determines that the defendant wants to

proceed pro se, the defendant can assert a violation of the right to counsel;

if the court provides counsel, the defendant can assert a violation of the

right to proceed pro se. Id.

       By requiring the self-representation request to be clear and

unequivocal, we prevent the trial court from having to guess at the

defendant’s intent. Id. at 836-37. Instead, the court can infer intent from

the defendant's conduct and representations. Id. at 837; see also United

States v. Loya-Rodriguez, 672 F.3d 849, 858-59 (10th Cir.2012) (finding no

clear request—even though the defendant expressly stated in a letter that

he wanted to communicate without his attorney—because the letter, when

“taken as a whole,” could “fairly be read” to conclude that the defendant was

not requesting self-representation).     Thus, the absence of a clear,

unequivocal request can allow the court to reasonably infer that the

defendant does not wish to proceed pro se. Miles, 572 F.3d at 837.
                                                                                       -41-


(Footnotes omitted.) Simpson at *1046-47.

       {¶ 45} The following facts were relevant in Simpson:

                At a hearing on the morning of trial, Mr. Simpson presented two

       motions: a written motion to represent himself and an oral motion to

       continue the trial. The district court asked Mr. Simpson if he was prepared

       to represent himself without a continuance, and he responded that he was

       not. From this exchange, the district court apparently understood that Mr.

       Simpson was not asking to represent himself if the trial were to proceed that

       morning.     Based on this apparent understanding, the court denied the

       motion for self-representation, reasoning that it had been untimely.
Id. at *1044.

       {¶ 46} The Tenth Circuit concluded that Simpson’s written motion did “not

expressly ask for a continuance, but implicitly did so by mentioning future discovery

procedures. The second was an oral motion for a continuance, which was based on the

request for self-representation.” Id. at *1047.   The Tenth Circuit noted that, read

together, “the two motions stated that Mr. Simpson wanted to obtain more time for trial

and to represent himself at the eventual trial.” Id. The Tenth Circuit found that the

district court had “conflated the two motions and denied them” and that “Simpson did not

clearly and unequivocally state that he wanted to represent himself even without a

continuance.” Id. at *1047-48.

       {¶ 47} The Tenth Circuit further conducted the following analysis:

                * * * We must consider Mr. Simpson's statements in context and

       consider the inferences reasonably drawn by the district court. See United
                                                                                 -42-


States v. Miles, 572 F.3d 832, 837 (10th Cir.2009) (district court may

“reasonably dr[a]w ... inference[s]” from a defendant's action or inaction to

decipher the defendant's intent). Thus, even when defendants appear to

request self-representation, their other statements or actions may render

the requests unclear or ambiguous. See United State v. Bennett, 539 F.2d
45,   50-51    (10th   Cir.1976)   (defendant   expressly    requested   self-

representation, but his additional statements rendered his position on self-

representation unclear); * * *.

       The written self-representation motion indicated a desire to engage

in further discovery. Then, when the pretrial hearing began, Mr. Simpson

orally requested a continuance. This request led the district court to ask

Mr. Simpson if he was prepared to represent himself without a continuance;

Mr. Simpson answered that he was not. This answer led the court to

understand that Mr. Simpson did not want to proceed pro se without a

continuance.

       We do not know if this understanding was correct, but it was at least

reasonable. See Miles, 572 F.3d at 837. Mr. Simpson could easily have

clarified that he wanted to represent himself even without a continuance.

But he admittedly “never asked if this w[ere] an option.” * * *

       In similar circumstances, we have indicated that the trial court could

reasonably conclude that defendants wanted to represent themselves only

if certain conditions were met. For example, in Stalling v. Franco, the

defendant filed multiple motions, one stating that he wanted to proceed pro
                                                                                -43-


se but adding: “ ‘Although I did ask to go pro-se, I am not prepared at this

time for trial, because I do not know the rules and procedures to a New

Mexico jury trial.’ ” 576 Fed. Appx. 820, 823 (10th Cir.2014). We concluded

that the defendant had not made a clear, stand-alone self-representation

request, as his motions could reasonably be read as “a request for

conditional ... representation.” Id.

       Similarly, in United States v. Smith, the defendant made a self-

representation request, but was unprepared for trial. 413 F.3d 1253, 1281

(10th Cir.2005). Even though the defendant did not request a continuance,

we assumed that granting the request “would mandate another lengthy

continuance to allow Mr. Smith to prepare for his own defense.” Id.; see

also United State v. Tucker, 451 F.3d 1176, 1181 (10th Cir.2006) (noting

that in Smith, the need for a continuance was a “case-specific factor[ ] that

made it proper for the district court to deny the defendant's motion”).

       We have also held that a defendant's request is not unequivocal

when it simultaneously appears to request self-representation but adds a

qualification that confuses what the defendant wants. For example, in

United State v. Callwood, the defendant asserted that he preferred not to

be represented by counsel, but he also said that he “at least” wanted to

question a witness himself.        66 F.3d 1110, 1114 (10th Cir.1995).    We

noted that the defendant had “never made any other statement regarding

his desire for self-representation.” Id. at 1114. Thus, we held that the

defendant had not unequivocally requested an opportunity to represent
                                                                                          -44-


      himself. Id.

             ***

             Drawing on these opinions for guidance, we conclude that Mr.

      Simpson did not clearly and unequivocally say whether his self-

      representation motion was a conditional motion or a stand-alone

      motion. We can draw two reasonable conclusions: (1) Mr. Simpson wanted

      to represent himself even without a continuance, or (2) he wanted to

      represent himself only if he obtained additional time. We read the record

      with a presumption favoring exercise of the right to counsel; we do not

      presume that Mr. Simpson wanted to represent himself unprepared.

(Footnotes omitted.) Simpson at *1048-49.

      {¶ 48} Finally, in United States v. Austin, 797 Fed. Appx. 233 (6th Cir.2019),

Austin argued that “the district court violated his Sixth Amendment rights by delaying the

grant of his self-representation request until the eve of jury selection and nearly three

weeks after it was made, thereby depriving Austin of adequate time to meaningfully

prepare for trial”; the Circuit Court found his claim to be baseless. Id. at *238. Austin

relied upon the Ninth Circuit’s decision in United States v. Farias, 618 F.3d 1049, 1050-

51 (9th Cir.2010), in which the defendant requested to represent himself one day before

trial. Id. at *239. The Sixth Circuit observed:

             * * * The district court in Farias told the defendant that the trial would

      not be continued, and thus he would only have one day to prepare to

      represent himself. Id. As a result, the defendant proceeded to trial with

      counsel. Id. The Ninth Circuit vacated the defendant’s conviction, finding
                                                                                        -45-


       that the lower court had committed structural error by “foreclosing any

       possibility of a continuance” and thereby “effectively den[ying the

       defendant] the right to meaningfully represent himself.” Id. at 1055. The

       Ninth Circuit proclaimed that “a right to proceed pro se without adequate

       time to prepare renders that right ‘meaningless.’ ” Id. at 1054.

              Contrary to Austin’s argument, the facts in Farias are not comparable

       to the case at hand. Here, there was no suggestion to the district court that

       Austin lacked sufficient time to prepare to represent himself.       To the

       contrary, Austin repeatedly told the court that he was prepared to proceed

       to trial while representing himself. On September 15, he told the district

       court that he “believe[d]” he knew his “case well” and was “prepared to

       defend” himself, * * * and on October 3, when the court asked Austin if he

       was “ready to defend” and “represent” himself, Austin responded, “Yes sir,

       I am”. Not only did Austin never imply that he wanted a continuance, he

       affirmatively indicated to the court that one was not needed.
Id. at 239.

       {¶ 49} Reading the record before us with a strong presumption favoring the

exercise of the right to counsel, we conclude that under the totality of the circumstances,

the trial court should have rejected Lee’s request to proceed pro se. That is, accepting

a waiver contingent upon a continuance without granting a continuance constitutes an

abuse of discretion, particularly with unresolved discovery matters. We further conclude

that the court’s “wrong call” requires reversal for structural error. See West, 2d Dist.

Greene No. 2015-CA-72, 2017-Ohio-7521, ¶ 47.
                                                                                         -46-


       {¶ 50} The equivocal and unclear nature of Lee’s request for self-representation

was demonstrated in the course of the colloquy at the waiver hearing and confirmed on

the first day of trial. At the conclusion of the court’s explanation of the dangers and

disadvantages of self-representation, the court found that Lee had “knowingly and

voluntarily waived his right to counsel.” Lee, however, asserted that he felt “forced into

this contract” and that he did not “consent to the contract.” Lee advised the court that he

was “not being allowed to get all the discovery that [he was] supposed to have” and

“should be allowed to view everything that’s being said” against him. He advised the

court, “I do know that I have a right to get the discovery and be allowed to view this

discovery and inspect this discovery.” In response, the court advised Lee, “make no

mistake, we are going to trial on Monday,” and “we’re not going to postpone the trial to

give you a chance to get what you think you haven’t received yet, and we’re going to

proceed on Monday with competent counsel, or with you, depending on your decision

here today.” (Emphasis added).

       {¶ 51} The court inquired, “one final time, Mr. Lee, are you going to sign the waiver

of counsel or not today?” Lee then asked, “In signing this waiver, will I then be allowed

to view these videos and go over these things * * *?” The court advised Lee that it had

“no control over that,” that whether Lee was able to view discovery or not was between

him and his counsel, and that the Court “declines to interfere with that.” When Lee

responded that, as his own counsel, he “should be able to” to view discovery, the court

advised Lee that the “exercise of those rights * * * must be made in a timely fashion. * * *

We are not going to entertain anything that will delay this trial any further.”

       {¶ 52} As noted above, Lee initially expressed concern about the discovery issue
                                                                                          -47-


at the February 21, 2018 NGRI hearing, almost six months before trial. He asserted at

that time that there was “stuff that [he] got in discovery today that [he] had never seen in

ten whole months” and that there were videos that he had first seen with his attorney in

“the last couple of days” that he had “never seen” previously. In the course of the waiver

colloquy, Lee indicated to the court that he had been asking “to see the videos of every

witness that has a audio/video” against him since the first time he came to court.

       {¶ 53} We further note that while the trial court appeared to suggest that previous

continuances were granted so that substitute counsel had the opportunity to prepare, one

requested continuance was due to a scheduling conflict, and the trial court also

rescheduled the trial due to the February 21, 2018 NGRI hearing.

       {¶ 54} Lee further inquired, “if I’m representing myself, I still can’t see the

discovery, is that what’s being said?” The court’s response was largely unintelligible:

“I’m sure that prior counsel will provide you with that information, whether they will not be

any longer required to or able, frankly, to provide information on which you might review

or listen to that, but we need to know whether you’re going to - - I’ve answered all the

questions I’m going to answer.” Lee responded, “I would like to defend myself, and at

the same time, I would like to be able to see the videos. I would like to be able to get the

original interview documents * * *.”

       {¶ 55} The court then indicated, “Mr. Lee, last chance. Are you going to sign that

waiver?” Lee responded, “I have all these disadvantages, yet * * * even if I sign the

waiver, I don’t even have the advantage of being able to see and go through and look at

the evidence that’s against me that’s part of the discovery * * *.” When the court indicated

that Lee was “not willing to waive his right to counsel,” Lee three times responded, “That’s
                                                                                         -48-


not what I said.”

       {¶ 56} After a recess, and after Lee executed the written waiver, he immediately

stated, “just to make part of the record, I agree to represent the Defendant, which is

myself, but not to proceed, because I’m not ready. I haven’t seen the discovery * * *

there’s a lot of things in my discovery that I don’t have in my possession.” Unlike the

defendant in Austin, Lee emphasized, after reviewing the written waiver, that it did not

“say anything about [his] being ready to proceed.” He reiterated, “I don’t have the

discovery,” and “I want to proceed in being counsel to represent myself. I am not ready

for trial, because I don’t have the discovery.”

       {¶ 57} Lee’s right to counsel herein necessarily invoked the court’s protection. As

noted in Albert, 2d Dist. Montgomery No. 23148, 2010-Ohio-110, ¶ 12, this “protecting

duty” imposed a “serious and weighty responsibility” upon the court of determining

whether Lee’s waiver was intelligent and competent. Id., quoting Von Moltke, 332 U.S.
708, 723-724, 68 S. Ct. 316, 92 L. Ed. 309.          The court was required to conduct a

“penetrating and comprehensive inquiry of the circumstances” surrounding Lee’s request.
Id. at ¶ 12. This duty accordingly required a thorough examination of the case-specific

factors herein.

       {¶ 58} The record establishes that Lee’s date of birth was July 25, 1978. Lee

indicated at the waiver hearing that he was able to read and write, and in terms of

education, he had obtained his GED. The record indicates that he had been diagnosed

with depression, anxiety, and post-traumatic stress disorder.

       {¶ 59} As noted in Hansen, the degree of the trial court’s thoroughness in its inquiry

was required to correspond to the substantial and obvious dangers of self-representation.
                                                                                         -49-


Lee was facing an 11-count indictment which included murder, numerous counts of

felonious assault, and multiple specifications, as well as a complex trial before a jury and

essentially a life sentence. He indicated that he had no prior experience representing

himself in court. When Lee expressed concern about having access to a law library, the

court indicated that Lee would have the opportunity to inquire regarding the sheriff’s

policies of providing access (although there is no indication that such an opportunity was

in fact afforded); when Lee raised the issue again, the court advised him that he would

be able to object to preserve the issue for appeal. We conclude that the trial court failed

to rigorously convey appropriate warnings regarding Lee’s ability to conduct legal

research.

       {¶ 60} While Lee repeatedly stated that he was deprived of the right to view all of

the discovery, the trial court did not inquire of Lee specifically what he had not seen; it

also did not ask defense counsel to establish for the record the specific discovery or the

extent thereof to which Lee had been given or denied access. Instead, the court stated,

“make no mistake, we are going to trial on Monday.”

       {¶ 61} We agree with Lee that he equivocated at the waiver of counsel hearing in

that he asserted his right to self-representation and yet disagreed with proceeding to trial

the following Monday. We further conclude that the court bore an obligation to clear up

the ambiguity in Lee’s statements with further inquiry. We cannot conclude that Lee

wanted to represent himself without a continuance of the trial, and we cannot conclude

that Lee’s equivocal statements constituted a valid waiver of his right to counsel. This is

especially so in light of his repeated attempts to explain his lack of preparedness to

proceed to trial. To the extent that the State suggests that Lee agreed on the morning
                                                                                         -50-


of trial to proceed pro se, such an assertion is belied by Lee’s written and oral requests

for a continuance and the lengthy exchange between Lee and the court regarding the

discovery issues. We conclude that, in finding that Lee knowingly and voluntarily waived

his right to counsel and in proceeding to trial, the court denied Lee the right to

meaningfully represent himself.

       {¶ 62} As noted above, the right to counsel serves both the individual and

collective good. For the foregoing reasons, the record demonstrates structural error, and

we accordingly sustain Lee’s first assignment of error.

       {¶ 63} Lee’s second assignment of error is as follows:

              THE RECORD DOES NOT CLEARLY AND CONVINCINGLY

       SUPPORT THE TRIAL COURT’S FINDING THAT CONSECUTIVE

       SENTENCES ARE NECESSARY TO PROTECT THE PUBLIC.

       {¶ 64} As the State concedes, the trial court failed to make the statutory findings

required to impose consecutive sentences. See R.C. 2929.14(C)(4). Nevertheless, our

resolution of Lee’s first assignment of error renders analysis of this assigned error moot.

       {¶ 65} For the reasons discussed in the first assignment of error, the judgment of

the trial court is reversed, and the matter is remanded for further proceedings consistent

with this opinion.

                                     .............

FROELICH, J., concurs in judgment only:

       {¶ 66} I do not necessarily disagree with either of my colleagues’ interpretations of

the record. There are parts that support a knowing, intelligent, and voluntary waiver of

Lee’s right to counsel and parts that support a conclusion that any waiver was conditioned
                                                                                          -51-


on receiving discovery and a trial continuance; this is true despite thorough and patient

dialogues and explanations by the trial court.

       {¶ 67} As noted by my colleagues, a defendant must “ ‘unequivocally and explicitly

invoke’ the right to self-representation.” State v. Obermiller, 147 Ohio St. 3d 175, 2016-

Ohio-1594, 63 N.E.3d 93, ¶ 29, quoting State v. Cassano, 96 Ohio St. 3d 94, 2002-Ohio-

3751, 772 N.E.2d 81, ¶ 38.        There is a strong presumption against waiver of the

constitutional right to counsel, and trial courts are required to “indulge in every reasonable

presumption against waiver of the right to counsel.” Id., quoting Brewer v. Williams, 430
U.S. 387, 404, 97 S. Ct. 1232, 51 L. Ed. 2d 424 (1977). In light of this presumption and

the lack of an “unequivocal and explicit” waiver by Lee, I concur in the judgment.

       {¶ 68} Lee was convicted of heinous acts, and this opinion does nothing to

minimize that.    However, “the safeguards of liberty have frequently been forged in

controversies involving not very nice people.” United States v Rabinowitz, 339 U.S. 56,

59, 70 S. Ct. 430, 94 L. Ed. 653 (1950) (Frankfurter, J., dissenting).


TUCKER, P.J., dissents:

       {¶ 69} In my opinion, the record supports the conclusion that Lee clearly and

unequivocally waived his right to counsel. Based upon this conclusion, I dissent.

       {¶ 70} No purpose is served by replowing the ground covered in the majority

opinion. It is sufficient to note the following. First, a criminal defendant has a separate,

distinct constitutional right to self-representation. Faretta, 422 U.S. 806, 95 S. Ct. 2525,

45 L. Ed. 2d 562. This right creates tension with a defendant’s right to counsel so that

“there can be no blinking the fact that the right of an accused to conduct his own defense

seems to cut against the grain of [those Supreme Court] decisions holding that the
                                                                                          -52-


Constitution requires that no accused can be convicted and imprisoned unless he has

been accorded the right to the assistance of counsel.” Id. at 832, citing Gideon, 372 U.S.
335, 83 S. Ct. 792, 9 L. Ed. 2d 799. (Other citations omitted.) As conceded by the Faretta

majority opinion, these decisions allow a “strong argument” that a “State may

constitutionally impose a lawyer upon * * * an unwilling defendant.” Id. at 833. But this

argument was rejected because “it is one thing to hold that every defendant, rich or poor,

has the right to the assistance of counsel, and quite another to say that a State may

compel a defendant to accept a lawyer he does not want.” Id. The Faretta decision was

also informed by the reality that, when a “defendant will not voluntarily accept

representation by counsel, the potential advantages of a lawyer’s training and experience

can be realized, if at all, only imperfectly[,] [and] [t]o force a lawyer on a defendant [in

such a circumstance] can only lead him to believe that the law contrives against him.”
Id.

       {¶ 71} It is secondly noted that this tension has, quite appropriately, resulted in the

requirement that before accepting a defendant’s waiver of counsel, the trial court must

engage in a painstaking discussion with the defendant to insure that the self-

representation decision is knowing, intelligent, and voluntary. Obermiller, 147 Ohio St. 3d
175, 2016-Ohio-1594, 63 N.E.3d 93; Hansen, 929 F.3d 1238. This colloquy, known as

a Faretta hearing, must include a review of the pending charges, the advantages of having

counsel, and the pitfalls of self-representation, so that the defendant’s choice is made

with his “eyes open.” Obermiller at ¶ 30, quoting Adams v. United States ex rel. McCann,

317 U.S. 269, 279, 63 S. Ct. 236, 87 L. Ed. 2d 268 (1942). Finally, though each right is

constitutionally protected, the case law, again quite appropriately, assumes a defendant
                                                                                          -53-


is better served with counsel; thus, the waiver of counsel must be “unequivocal and

explicit,” and, when making the waiver determination, a trial court is required to “indulge

in every reasonable presumption against waiver of the right to counsel.” Id. at ¶ 29,

quoting Brewer, 430 U.S. 387, 404, 97 S. Ct. 1232, 51 L. Ed. 2d 424.

       {¶ 72} Turning to the pending case, at the end of the lengthy, comprehensive

Faretta hearing, Lee balked at signing the waiver of counsel form. Lee’s reluctance was

based upon his assertion he had been denied access to discovery materials and thus

was not prepared to proceed to trial. The trial court sensed, probably correctly, that Lee

was trying to leverage the situation to obtain another trial continuance and declared that,

“because of discovery issues, [Lee] is not willing to waive his right [to counsel].” In

response, Lee immediately asserted “That’s not what I said. That’s not what I said sir.”

The trial court, without responding to Lee’s declarations, announced a recess. At this

point, the waiver had not been signed, and the trial was scheduled to begin the following

Monday with Lee represented by counsel.

       {¶ 73} Soon thereafter, within ten minutes or so, the hearing resumed with the trial

court’s statement that “Lee’s perceived difficulties with discovery * * * [and his] prolonged

reluctance to sign the waiver indicated his desire to proceed with counsel * * *.” In

response, Lee’s counsel stated that Lee, in fact, desired “to execute the waiver of

counsel”; Lee then signed the waiver of counsel but continued to insist that, because of

discovery issues, he was not ready to proceed to trial. Lee’s discovery concerns were

not addressed, and the hearing was adjourned with Lee’s having signed the waiver of

counsel, knowing a continuance was not going to occur, but objecting to the trial beginning

on Monday morning.
                                                                                         -54-


      {¶ 74} On Monday morning, before the commencement of jury selection, the

following exchange occurred regarding the issues of Lee’s self-representation and his

continued assertion that he had been denied access to discovery materials:

      THE COURT: Can you assure the Court at this time that you continue to

      want to represent yourself in this case without a lawyer?

      MR. LEE: Yes.

      THE COURT: Okay. Very well - -

      MR. LEE: Excuse me.

      ***

      MR. LEE: So, I just want to ask one question. So I’m in - -

      THE COURT: Sure. Go ahead.

      MR. LEE: So I’m bee - - I’m not - - I’m not able to view the rest of my

      discovery, just for the record? I just want to know this - - that’s the final

      verdict that I will not be able to see these videos and none of that, or be able

      to inspect for my own personal inspection. Is that what the - - is that the

      decision? Is that the Judge’s decision in this matter, sir?

      THE COURT: Well, it’s an appellate issue. If the prosecuting attorney has

      failed to provide you or your attorney with - -

      MR. LEE: I am my attorney.

      THE COURT: Please don’t interrupt me. Okay. Hear me out then - - if the

      prosecuting attorney has failed to provide your lawyer or you with all lawful

      discovery, or if your lawyer or any previous lawyers in this case have failed

      to provide you with the discovery which they have received in this case,
                                                                                   -55-


then in each of those cases, those are appellate issues which we are not

going to deal with here at the trial level. Okay. So, the discovery issues

over [sic]. You’ve made your objections as to the discovery and we’ll not

hear about them again.

Yes.

MR. LEE: It was the point when I was making my objection I was cut off

before I could finish my objection.

THE COURT: Well, we - -

MR. LEE: (Indiscernible) is trying to stop me and then gave the prosecution

a opportunity to say what he had to say but, I was right because I prepared

everything. I prepared - - I prepared it just, you know, for the purpose of

my motions.

THE COURT: Well, you were - -

MR. LEE: And - -

THE COURT: - - for the record, to clarify, your objection regarding discovery

is that either you have not been given it or it was not given to you in a timely

fashion to prepare for trial; is that right?

MR. LEE: I have not seen it. My attorney has been given it - -

THE COURT: I.e., it was not given to you.

MR. LEE: Right. No, it was not given to me. No, it was not.

THE COURT: Okay. And that’s your objection?

MR LEE: That is my objection. My objection is I don’t have the discovery.

Previous attorneys had it and they did not let me view it.
                                                                                         -56-


       THE COURT: Yeah. And - -

       MR. LEE: I have never seen it.

       THE COURT: And I understand that objection.

Thus, just prior to the commencement of the trial, Lee reaffirmed his desire to represent

himself, and he was given an opportunity to lodge an objection concerning his purported

inability to review witness videos generated during the police investigation and seemingly

provided to defense counsel. Based upon the exchanges that occurred the prior week

and the morning of trial, Lee knew that the trial was going forward despite his desire to

view witness videos before the trial began. With this knowledge, he opted to represent

himself.

       {¶ 75} The majority opinion accepts Lee’s assertions that his self-representation

request was conditioned upon a trial continuance so that he could review the much-

discussed videos, and that his waiver thus was not explicit and unequivocal. From this,

Lee asserts the trial court erred by accepting the waiver. I, in contrast, conclude that the

record compels the conclusion that Lee did not tie the self-representation demand to a

trial continuance. Lee asserted his right to self-representation and he wanted a trial

continuance, but he knew the trial was not going to be continued. With this knowledge,

Lee, in an explicit and unequivocal fashion, waived his right to counsel, and then on the

first morning of trial, reaffirmed the waiver. In short, Lee made his decision with “eyes

open,” and, given this, the trial court did not err by not compelling Lee “to accept * * *

lawyer[s] he [did] not want.” Faretta, 422 U.S. at 833, 95 S. Ct. 2525, 45 L. Ed. 2d 562.
                                                                                          -57-


Upon this basis, I respectfully dissent.1



Copies sent to:

Mathias H. Heck, Jr.
Andrew T. French
Stephen P. Hardwick
Hon. Gregory F. Singer




1
  Based upon the fact that Lee’s self-representation request was made a few days before
the scheduled trial, I acknowledge that the trial court could have denied the request on
this basis. State v. Dean, 127 Ohio St. 3d 140, 2010-Ohio-5070, 937 N.E.2d 97, ¶ 68,
citing United States v. Frazier-El, 204 F.3d 553, 559 (4th Cir.2000). But as long as the
request was knowing, intelligent, and voluntary, late notice does not mean that a trial court
errs by allowing a self-representation request made shortly before a scheduled trial.